Citation Nr: 1501002	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-06 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 21, 2006 for the award of service connection for bilateral hip avascular necrosis with loss of use of both legs.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1981 and from February 1985 to January 1988.  The Veteran died in August 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appellant in this case has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010) (2014)).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A (West 2002).  Thus, the claim listed on the first page of this decision is properly before the Board with the appellant substituting for the deceased Veteran. 

In February 2012 the Board denied the claim for an earlier effective date for the grant of service connection.  The appellant appealed this denial to the Court of Appeals for Veterans Claims (Court).   In July 2014, the Court issued a memorandum decision reversing and remanding the Board's February 2012 decision.  The appeal has now returned to the Board for further action.   


FINDINGS OF FACT

1.  An informal claim for entitlement to service connection for a bilateral hip disability was received by VA on September 3, 2004. 

2.  Entitlement to service connection for a bilateral hip disability arose on September 25, 2004, the date a VA examination established the presence of a chronic bilateral hip disability. 


CONCLUSION OF LAW

Entitlement to an effective date of September 25, 2004, but not earlier, for the grant of service connection for bilateral hip avascular necrosis with loss of use of both legs, is warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim arises from the disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, the Board finds that all pertinent treatment and examination records have been obtained and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2002) or 38 C.F.R. § 3.159 (2014).  The Board also finds that the appellant will not be prejudiced by the Board's adjudication of her claim.

The appellant argues that an earlier effective date is warranted for the grant of service connection for bilateral hip avascular necrosis with loss of use of both legs.  Although the RO dates receipt of the Veteran's claim for service connection from April 2006, the appellant contends that the Veteran filed a claim for entitlement to service connection for a bilateral hip disorder in August 2004 when he requested an increase in the disability rating assigned his service-connected back disability.  The appellant further argues that a subsequent letter dated and received by the RO in September 2004 clarifies that the Veteran sought entitlement to service connection for a bilateral hip disability.

Initially, the Board notes that the first page of the Veteran's September 2004 letter is missing.  The appellant submitted a complete copy of the September 2004 letter in September 2004, including the missing first page.  Affording the appellant the benefit of the doubt the Board finds that the first page of the letter, as submitted by the appellant, was a part of the claims file in September 2004.

Service connection for bilateral hip avascular necrosis with loss of use of both legs was awarded in the November 2007 rating decision on appeal.  An initial 100 percent evaluation was assigned effective April 21, 2006, the date the RO determined the Veteran initially submitted a claim for service connection for a bilateral hip disability.  After review of the complete record, the Board finds that an earlier effective date of September 25, 2004, the date of a VA examination confirming the presence of a chronic bilateral hip disability, is warranted.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Court recently discussed the case law and regulations regarding the scope of a Veteran's claim in Delisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated that "a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis)...Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5."  Delisio v. Shinseki, 25 Vet. App. 45, 53 and 55 (2011).

In its July 2014 memorandum decision, the Court explicitly found that the September 2004 letter from the Veteran (dated September 2, 2004 and received by VA on September 3, 2004) constituted an informal claim for service connection for a bilateral hip disability.  The Court noted that VA is required to liberally construe the pleadings of self-represented claimants and the letter was clearly a written communication expressing an intent to apply for benefits with a specific reference to the Veteran's bilateral hips.  The record does not contain any communication from the Veteran dated prior to September 2004 that constitutes a claim for service connection for a bilateral hip disability, and the Court found in its memorandum decision that the August 2004 correspondence from the Veteran was not an informal claim for service connection.  Thus, the Veteran's claim for service connection was received by VA on September 3, 2004. 

The Court also determined in the July 2014 memorandum decision that a hip disability was first demonstrated during a September 25, 2004 VA examination.  The VA examination documents the Veteran's complaints of bilateral hip pain and included X-ray reports confirming the presence of arthritic changes to both hips.  Service treatment records include some findings relevant to the hips, including a diagnosis of possible left hip arthritis in June 1984, but there are no other indications of a hip disability until almost 20 years later in July 2004 when a private acupuncturist diagnosed hip pain and arthritis.  The Board finds that the speculative finding of possible arthritis in June 1984 is not sufficient to establish a chronic bilateral hip disability, especially as the 1984 medical record was limited to discussion of the left hip with no mention of the right.  In addition, while the private acupuncturist diagnosed hip arthritis in July 2004, this diagnosis was not based on any radiographic confirmation of the condition.  The record also does not indicate whether the acupuncturist had received any medical training or education.  The Board therefore finds that entitlement to service connection for a chronic bilateral hip disability did not arise until September 25, 2004, when a medical professional diagnosed arthritis of both hips based on a physical examination and X-rays.

As noted above, 38 C.F.R. § 3.400 provides that the appropriate effective date for the grant of an original claim for service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  The Court has determined that an informal claim for service connection was filed on September 3, 2004, and the record establishes that entitlement to the benefit sought arose on September 25, 2004.  Therefore, September 25, 2004 is the appropriate effective date for the grant of service connection for the Veteran's bilateral hip disability as it is the later of the two dates. 

The Board has considered whether there is any other possible basis for the award of an earlier effective date, but has found none.  The claim for service connection was not received within one year after separation from service.  Thus, the earliest possible effective date for the award of service connection for bilateral hip avascular necrosis with loss of use of both legs is September 25, 2004 and the claim is granted.


ORDER

Entitlement to an effective date of September 25, 2004, but not earlier, for the award of service connection for bilateral hip avascular necrosis with loss of use of both legs is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


